




Exhibit 10.2


CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Confidential Separation Agreement and General Release of All Claims
(“Separation Agreement”) is made by and between Halozyme, Inc. (“Halozyme”) and
James Shaffer (“Employee”) with respect to the following facts:
A.Employee is currently employed by Halozyme.
B.Employee’s employment with Halozyme will terminate effective March 31, 2014
(“Separation Date”). Halozyme wishes to reach an amicable separation with
Employee and assist Employee’s transition to other employment.
C.The parties desire to settle all claims and issues that have, or could have
been, raised in relation to Employee’s employment with Halozyme and arising out
of or in any way related to the acts, transactions or occurrences between
Employee and Halozyme to date, including, but not limited to, Employee’s
employment with Halozyme or the termination of that employment, on the terms set
forth below.
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
1.Severance Package. Halozyme agrees to provide Employee with the following
payments and benefits (“Severance Package”) to which Employee is not otherwise
entitled. Employee acknowledges and agrees that this Severance Package
constitutes adequate legal consideration for the promises and representations
made by him in this Separation Agreement.
1.1Severance Payment. Halozyme agrees to pay Employee the equivalent of twenty
six (26) weeks’ base salary, or $190,669 (one hundred ninety thousand six
hundred sixty nine dollars), less all appropriate federal and state income and
employment taxes (“Severance Payment”). The Severance Payment will be made in a
lump sum within 30 days after the Effective Date of this Separation Agreement.
1.2Continuation of Group Health Benefits. Halozyme agrees to pay the premiums
required to continue Employee’s group health care coverage through September 30,
2014, under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), provided that Employee elects to continue
and remains eligible for these benefits under COBRA, and does not obtain health
coverage through another employer during this period.
1.3    Consulting Agreement. Halozyme and Employee have entered into a
Consulting Agreement with the same effective date as this Separation Agreement.
2.General Release.
2.1Employee unconditionally, irrevocably and absolutely releases and discharges
Halozyme, and any parent and subsidiary corporations, divisions and affiliated
corporations, partnerships or other affiliated entities of Halozyme, past and
present, as well as Halozyme’s employees, officers, directors, agents,
successors and assigns (collectively, “Released Parties”), from all claims
related in any way to the transactions or occurrences between them to date, to
the fullest extent permitted by law, including, but not limited to, Employee’s
employment with Halozyme, the termination of Employee’s employment, and all
other losses, liabilities, claims, charges, demands and causes of action, known
or unknown, suspected or unsuspected, arising directly or indirectly out of or
in any way connected with Employee’s employment with Halozyme. This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, including, but not limited to alleged violations of the California Labor
Code or the federal Fair Labor Standards Act, Title VII of the Civil Rights Act
of 1964 and the California Fair Employment and Housing Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, as amended,
and all claims for attorneys’ fees, costs and expenses. Employee expressly
waives Employee’s right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by Employee or on Employee’s behalf, related in any way to
the matters released herein. However, this general release is not intended to
bar any claims that, by statute, may not be waived, such as claims for workers’
compensation benefits, unemployment insurance benefits, and any challenge to the
validity of Employee’s release




--------------------------------------------------------------------------------




of claims under the Age Discrimination in Employment Act of 1967, as amended, as
set forth in this Separation Agreement.
2.2Employee acknowledges that he may discover facts or law different from, or in
addition to, the facts or law that he knows or believes to be true with respect
to the claims released in this Separation Agreement and agrees, nonetheless,
that this Separation Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.
2.3Employee declares and represents that he intends this Separation Agreement to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete. Employee executes this release with the full knowledge
that this release covers all possible claims against the Released Parties, to
the fullest extent permitted by law.
2.4    Halozyme, for itself and on behalf of the other Released Parties,
unconditionally, irrevocably and absolutely releases and discharges Employee
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, Employee’s employment with Halozyme, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Halozyme. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims. Halozyme, for itself and on behalf of the other
Released Parties, expressly waives any right to recovery of any type, including
damages, in any administrative or court action, whether state or federal, and
whether brought by Halozyme, any other Released Party or on behalf of Halozyme
or any other Released Party, related in any way to the matters released herein.
2.5    Halozyme, for itself and on behalf of the other Released Parties,
acknowledges that it may discover facts or law different from, or in addition
to, the facts or law that it knows or believes to be true with respect to the
claims released in this Separation Agreement and agrees, nonetheless, that this
Separation Agreement and the release contained in it shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery of them.
2.6    Halozyme, for itself and on behalf of the other Released Parties,
declares and represents that it intends this Separation Agreement to be complete
and not subject to any claim of mistake, and that the release herein expresses a
full and complete release and Halozyme, for itself and on behalf of the other
Released Parties, intends the release herein to be final and complete. Halozyme,
for itself and on behalf of the other Released Parties, executes this release
with the full knowledge that this release covers all possible claims against
Employee, to the fullest extent permitted by law.
3.California Civil Code Section 1542 Waiver. Employee expressly acknowledges and
agrees that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
4.Representation Concerning Filing of Legal Actions. Employee represents that,
as of the date of this Separation Agreement, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against Halozyme or any of the other Released Parties in any court or with any
governmental agency.
5.Nondisparagement.
5.1    Employee agrees that Employee will not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Halozyme or any of the other Released
Parties.
5.2    In connection with any press release or other public disclosure by
Halozyme, including, without limitation, any Form 8-K or other filing with the
U.S. Securities and Exchange Commission, regarding this Separation Agreement
and/or the termination of Employee’s employment with Halozyme (“Disclosure”),
Halozyme




--------------------------------------------------------------------------------




agrees to seek the input of Employee a reasonable time period prior to any such
Disclosure, and to take into consideration, in good faith, any comments,
revisions, changes and/or language Employee reasonably desires to include in
such Disclosure.
6.No Solicitation. Employee agrees to comply with the continuing obligations
regarding no solicitation set forth in the Employee Nondisclosure and Assignment
Agreement previously executed by Employee.
7.Confidentiality and Return of Halozyme Property. Employee understands and
agrees that as a condition of receiving the Severance Payment in Section 1, all
company property must be returned to Halozyme on or before the Separation Date.
By signing this Separation Agreement, Employee represents and warrants that
Employee will have returned to Halozyme on or before the Separation Date, all
Halozyme property, data and information belonging to Halozyme and agrees that
Employee will not use or disclose to others any confidential or proprietary
information of Halozyme or the Released Parties. Employee further agrees to
comply with the continuing obligations regarding confidentiality set forth in
the surviving provisions of the Employee Nondisclosure and Assignment Agreement
previously executed by Employee. In addition, Employee agrees to keep the terms
of this Separation Agreement confidential between Employee and Halozyme, except
that Employee may tell Employee’s immediate family and attorney or accountant,
if any, as needed, but in no event should Employee discuss this Separation
Agreement or its terms with any current or prospective employee of Halozyme.
8.No Admissions. By entering into this Separation Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Separation
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.
9.Older Workers’ Benefit Protection Act. This Separation Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. sec. 626(f). Employee, by this Separation Agreement, is advised to
consult with an attorney before executing this Separation Agreement.
9.1Acknowledgments/Time to Consider. Employee acknowledges and agrees that (a)
Employee has read and understands the terms of this Separation Agreement; (b)
Employee has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Employee has obtained and considered
such legal counsel as Employee deems necessary; (d) Employee has been given
twenty one (21) days to consider whether or not to enter into this Separation
Agreement (although Employee may elect not to use the full 21‑day period at
Employee’s option); and (e) by signing this Separation Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.
9.2Revocation/Effective Date. This Separation Agreement shall not become
effective or enforceable until the eighth day after Employee signs this
Separation Agreement. In other words, Employee may revoke Employee’s acceptance
of this Separation Agreement within seven (7) days after the date Employee signs
it. Employee's revocation must be in writing and received by Anita W. Matheson,
Executive Director, Human Resources, by 5:00 p.m. Pacific Time on the seventh
day in order to be effective. If Employee does not revoke acceptance within the
seven (7) day period, Employee's acceptance of this Separation Agreement shall
become binding and enforceable on the eighth day (“Effective Date”). The
Severance Package shall become due and payable in accordance with paragraph 1,
provided this Separation Agreement has not been revoked.
9.3Preserved Rights of Employee. This Separation Agreement does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this Separation Agreement.
In addition, this Separation Agreement does not prohibit Employee from
challenging the validity of this Separation Agreement’s waiver and release of
claims under the Age Discrimination in Employment Act of 1967, as amended.
10.Full Defense. This Separation Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee in breach hereof.
11.Severability. In the event any provision of this Separation Agreement shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.
12.Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.
13.Entire Agreement; Modification. This Separation Agreement, the Consulting
Agreement and the surviving provisions of the Employee Nondisclosure and
Assignment Agreement previously executed by Employee




--------------------------------------------------------------------------------




and herein incorporated by reference, is intended to be the entire agreement
between the parties and supersedes and cancels any and all other and prior
agreements, written or oral, between the parties regarding this subject matter.
This Separation Agreement may be amended only by a written instrument executed
by all parties hereto.
14.Code Section 409A Compliance. If a payment obligation under this Separation
Agreement arises on account of Employee’s separation from service while Employee
is a “specified employee” (as defined under section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and determined in good faith by the
Halozyme), any payment of “deferred compensation” (as defined under Treasury
regulation section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury regulation sections 1.409A-1(b)(3) through (b)(12)) that is scheduled
to be paid within six (6) months after such separation from service shall accrue
without interest and shall be paid within 15 days after the end of the six-month
period beginning on the date of such separation from service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of Employee’s estate following his death. “Termination of employment,” or words
of similar import, as used in this Separation Agreement means, for purposes of
any payments under this Separation Agreement that are payments of deferred
compensation subject to Code section 409A, Employee's “separation from service”
as defined in Code section 409A.
THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND
FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE
PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES SHOWN BELOW.
Dated: ____3/31/2014___________        By:     /s/ James
Shaffer__________________                
James Shaffer
Halozyme, Inc.


Dated: ____3/31/2014___________        By:     /s/ Helen
Torley____________________                
Helen Torley, M.B. Ch. B., M.R.C.P.
President & Chief Executive Officer




